Citation Nr: 0836956	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, including as secondary to a service-connected 
cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for a left 
shoulder disability.  The veteran was scheduled for a Board 
hearing in March 2007 but failed to appear or indicate any 
desire to reschedule.

The Board remanded this case for additional development in 
June 2007.  


FINDING OF FACT

The medical evidence shows that the veteran's service-
connected cervical spine disability has aggravated the left 
shoulder disability beyond its natural progress.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.310(a)(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a left shoulder 
disability, which he contends is related to his service-
connected cervical spine disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury, which is not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present left shoulder disability.  An 
August 2000 VA examination report notes that the veteran had 
loss of motion in the left shoulder joint.  The continued 
left shoulder difficulty involved the trapezius muscle and 
glenohumeral joint.  The trapezius symptoms were diagnosed as 
muscular strain and the glenohumeral joint pain and loss of 
motion were diagnosed as frozen shoulder syndrome secondary 
to chronic rotator cuff impingement and tendonitis.  An 
October 2004 VA x-ray examination report shows moderate to 
severe degenerative joint disease in the left shoulder.  A 
June 2008 VA examination report shows degenerative arthritis 
in the left glenohumeral and acromioclavicular joints.

The service medical records show the veteran fell and injured 
his neck and upper back in February 1958 and had complaints 
of pain in the neck and left shoulder.  A September 1958 
medical record shows complaints of intermittent pain in the 
left shoulder and neck of increasing severity and frequency.  
X-ray studies of the left shoulder were normal.

As the record shows a present disability in the left shoulder 
and in-service injury to the neck with complaints of pain in 
the left shoulder, the determinative issue is whether there 
is any relationship between these.  Associated with this 
determination is whether there is any relationship between 
the left shoulder disability and the service-connected 
cervical spine disability. 

An October 1959 VA examination report, one year post-
discharge, showed full range of motion in the left shoulder.  
Neurological evaluation showed some poorly defined mild 
tenderness located over the upper border of the left 
trapezius and extending upward toward its insertion in the 
cervical spine area.  An April 1962 VA orthopedic examination 
report showed full range of motion in the upper extremities.  
The shoulder joints also were reported to be "okay" on a 
December 1996 VA examination report.

An August 2000 private medical record shows the veteran 
apparently was lifting a bucket in February and felt a pop in 
his left shoulder.  On physical examination, he had 
limitation of motion in the left shoulder.  The assessment 
was at least partial tear of the rotator cuff, which scarred 
and resulted in a frozen shoulder.  

In August 2000, a VA examination report shows that some of 
the left shoulder pain was diagnosed as referred pain from 
the neck.  The examiner found that the veteran definitely 
recalled some left shoulder difficulty in the military but he 
stated that it was feeling well one year after the military.  
The shoulder continued to do well for many years and started 
with pain one year ago and progressed to loss of motion about 
six months ago.  The examiner determined that the shoulder 
problem was separate from the neck and that the veteran 
probably would have developed the shoulder symptoms even 
without the neck problem.  However, the examiner also 
determined that the trapezius portion of the shoulder 
symptoms was part of the neck problem; so it was related to 
the neck.  The veteran always had some degree of trapezius 
difficulty on the left since the military.  Considering that 
some of the left shoulder difficulty was related to the neck 
and military and some was probably unrelated, the examiner 
concluded that the present loss of motion could be partially 
considered secondary to the military.  For instance, it would 
be reasonable to say that five degrees of the loss of 
external rotation and five degrees of the loss of internal 
rotation at the left shoulder would relate to the trapezius 
muscle portion of the difficulty and this would relate to the 
military.  A 20-degree loss of elevation and 30-degree loss 
of abduction also would relate to that.

The veteran underwent surgical injection and closed 
manipulation of the left shoulder in November 2000.
  
A February 2004 VA examiner determined that the veteran's 
service-connected cervical spine disability affected the 
range of motion of the left shoulder but did not cause 
intrinsic damage to it.  

A June 2008 VA examination report shows the veteran thought 
his left shoulder problem was caused by the neck.  He did not 
recall any orthopedic difficulty before the military or in 
basic training.  The neck became painful later in the 
military when he was injured as a cook.  He also had some 
shoulder discomfort at that time.  He was able to resume full 
duties and stated that he was at full duty status in the last 
three months of the military.  At one year after the military 
he thought he was still having some left trapezius muscle 
discomfort; he did not recall whether he had pain at either 
shoulder.  He also did not recall any upper extremity 
symptoms at that time.  The neck continued to be bothersome 
but the left shoulder apparently did well for many decades.  
There might have been some left trapezius muscle discomfort 
off and on that was associated with the neck; however, the 
shoulder joint itself apparently was not bothersome.  The 
first time he could recall pain or difficulty in the left 
shoulder joint was in about 2000.  The left shoulder pain 
started at that time with lifting.  

In the examiner's opinion, the veteran would have had the 
left shoulder problem even without the neck difficulty or the 
military experience; neither the neck nor the military caused 
a weakness of the shoulder.  If the shoulder was related to 
the neck or the military the examiner would have expected 
symptoms much sooner than 2000.  It was the examiner's 
opinion that it was less likely than not that the present 
left shoulder symptoms were related to the neck or the 
military.  In addressing aggravation, however, the examiner 
found that the veteran's favoring of the neck probably made 
the left shoulder symptoms more bothersome.  If this was 
considered to be an aggravation, the baseline status for the 
left shoulder would be the same as the present examination 
except for less pain.  A percentage on this was that 80 
percent of the present left shoulder difficulty represented 
the basic problems at the left shoulder.  Twenty percent of 
the present left shoulder difficulty represented increased 
pain due to favoring the neck.  

The medical evidence shows that the present left shoulder 
disability is not directly related to service or the service-
connected cervical spine disability.  Although the veteran 
had complaints of pain in the left shoulder in service, his 
left shoulder arthritis and frozen shoulder did not manifest 
until after his post-service injury in 2000.  The February 
2004 VA examiner found that the cervical spine disability did 
not cause any intrinsic damage to the left shoulder and the 
VA examiners in August 2000 and June 2008 further found that 
the veteran would have had his left shoulder disability with 
or without his cervical spine disability or military service.  
The medical evidence does show, however, that the veteran's 
service-connected cervical spine disability has aggravated 
the left shoulder disability.  Both the August 2000 and June 
2008 VA examiners were very specific in the percentage of 
left shoulder symptoms they attributed to the cervical spine 
disability and those they did not.  The baseline level of 
disability has been established by the medical evidence prior 
to August 2000 showing full range of motion in the left 
shoulder.  After the injury in February 2000, the cervical 
spine disability was shown to affect a portion of the 
veteran's limitation of motion in the left shoulder.  Thus, 
the cervical spine disability has aggravated the left 
shoulder disability beyond its natural progress.  To the 
extent that the impairment in the left shoulder has been 
aggravated by the cervical spine disability, the veteran is 
entitled to compensation for the left shoulder disability.  
See 38 C.F.R. § 3.310(a)(b).

The veteran's service connection claim for a left shoulder 
disability secondary to the service-connected cervical spine 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for a left shoulder 
disability, including as secondary to a service-connected 
cervical spine condition is granted, subject to the rules and 
payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


